For Information Contact: Maureen Crystal Tel: E-mail: mcrystal@nciinc.com NCI, Inc. Reports Strong First Quarter 2008 Financial Results · Revenues up 42% to $91.5 million · Organic growth of 16% · Operating income up 42% to $6.6 million · Total backlog at record $1 billion · Book-to-bill at 1.6 times · Completed acquisition of certain PEO Soldier assets RESTON, Va. BUSINESS WIRE April 29, 2008 NCI, Inc. (NASDAQ:NCIT), a provider of information technology (IT), engineering, and professional services and solutions to U.S. federal government agencies, announced today results for the first quarter of 2008. The table below is a summary of our financial results: Q1: 2008 Revenues $91.5 million Operating income $6.6 million Operating margin 7.2% Net income $3.6 million Diluted EPS $0.27 Reported Results For the first quarter of 2008, NCI reported revenues of $91.5 million compared to $64.3 million for the first quarter of 2007. This represents a growth rate of approximately 42%, and an organic revenue growth rate of 16%. Operating income for the first quarter of 2008 was $6.6 million, compared to $4.6 million for the first quarter of 2007. Operating margin was 7.2% for the first quarter of 2008, comparable to the first quarter of 2007. Net income for the first quarter was $3.6 million, compared to $2.9 million for the same period in 2007. Diluted earnings per share for the first quarter were $0.27, compared to $0.21 per share for the comparable period in 2007. The effective tax rate for the first quarter of 2008 was 40.2%. Diluted shares outstanding were approximately 13.6 million shares for the first quarters of 2008 and approximately 13.5 million for the first quarter of 2007. 1 CEO Comments Charles K.
